Fried , Frank, Harris , Shriver & Jacobson LLP
                                                                                                                FRIED FRANK
One New York Pl aza
New York, New Yo rk 10004-1980
Tel : +1.212.859.8000
Fax + 1.212.859.4000
www. friedfrank.com


                                                                                          Direct Line: 212.859.8815
                                                                                          Fax: 212.859.4000
                                                                                          Lawrence.Gersch wer@friedfrank.com

                                                                                          December 11, 2019

  By email (Cave_NYSDChambers@nysd .uscourts .gov)

  The Honorable Magistrate Sarah L. Cave
  Daniel Patrick Moynihan
  United States Comi house
  500 Pearl St.
  New York, NY 10007-1312

               Re:           USA v. Colon-Cruz, I: 19-MAG-11351-UA (S .D.N.Y.)

  Dear Judge Cave:

         I am the court appointed CJA counsel to Victor Escalante. On December 4, 2019, this
  Court ordered Victor Escalante to be released on a $150,000 bond co-signed by 3 financially
  responsible persons, and secured by Mr. Escalante' s home, in addition to the standard conditions.
  The Court further ordered that Mr. Escalante be released on the signatures of two co-signers,
  with the remaining conditions to be met today. A copy of the bond is enclosed. Two approved
  co-signers signed and Mr. Escalante was released today. We expect a third co-signer to be
  approved by the government today and to sign the bond today or tomorrow. Since Mr. Escalante
  was just released today, additional time is needed to arrange for the lien on his home in El Paso.

          With the consent of Assistant United States Attorney Daniel Nessim, we respectfully
  request that Mr. Escalante be given until December 23rct, 2019, to meet the remaining bail
  conditions of the third co-signor and the security on Mr. Escalante ' s home.


                                                                                  Respectfully Submitted,

                                                                                          .-·- . _;/   c: ·--   -<_
                                                                                   '---·- ·~ ·7 ) ./              - -··7
                                                                                  Lawrence Gerschwer



    cc: Daniel Nessim, AUSA (by email)




New York • Washington DC • London • Frankfurt
Fried , frank. Hams. Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
